^ratt, J.
(dissenting):
, Further reflection confirms the opinion expressed upon the former hearing, that Bogart v. Swezey (26 Hun, 463) is an authority directly in point to the effect that the substituted service in Preston v. Alger is not equivalent to a service by publication and will not sustain the Us pendens.
It is difficult to see why substituted service should not be regarded as good as service by publication, but that matter is left out of the Code in cases of attachment and foreclosure. It may have been an oversight on the part of the codifiers, and the court may have been mistaken in construing the sections. But while that decision remains uncontrolled by the determination of a higher court, we should not be warranted in requiring a purchaser to take a title against which that authority could be quoted. The contention that the subsequent lienors are concluded by the judgment cannot prevail as they were not parties to the suit. If the lis pendens fell by reason of want of proper service nothing will avail to cut off these incumbrances except a judgment in a suit wherein they are parties. We are compelled to adhere to the conclusion reached upon the former argument, that the judgment of the Special Term should be modified by striking out the costs granted therein, and as thus modified affirmed, without costs.
Judgment reversed and new trial granted, costs to abide event.